Citation Nr: 0901886	
Decision Date: 01/16/09    Archive Date: 01/22/09	

DOCKET NO.  05-25 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
strain/degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for atrophy of the 
right lower extremity. 

3.  Entitlement to service connection for Raynaud's syndrome 
of the right upper extremity. 

4.  Entitlement to service connection for Raynaud's syndrome 
of the left upper extremity. 

5.  Entitlement to service connection for Raynaud's 
syndrome/neuropathy of the bilateral lower extremities, to 
include both feet. 

6.  Entitlement to an initial (compensable) evaluation for 
varicose veins of the right lower extremity, to include the 
postoperative residuals thereof. 

7.  Entitlement to an initial (compensable) evaluation for 
the postoperative residuals of bilateral inguinal hernia 
repair. 

8.  Entitlement to an increased rating for the postoperative 
residuals of Morton's neuroma of the left foot with bilateral 
plantar fasciitis, evaluated as noncompensably disabling 
prior to February 5, 2007, and as 10 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and Dr. T. H.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1971, and from April 1977 to January 1988.  
Pertinent evidence of record is to the effect that, during 
the veteran's initial period of active military service, he 
served as an infantry unit commander, and received the 
Parachute Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2005 and March 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

During the course of a hearing before the undersigned 
Veterans Law Judge in September 2008, the veteran withdrew 
from consideration the issue of entitlement to an increased 
rating for the postoperative residuals of Morton's neuroma of 
the left foot with bilateral plantar fasciitis.  Accordingly, 
that issue will be dismissed.  

At that same time, the veteran alleged clear and unmistakable 
error in a prior rating decision of April 1972, to the extent 
that rating decision denied entitlement to service connection 
for lumbosacral sprain.  Inasmuch as that issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.  

The issues of service connection for atrophy of the right 
lower extremity and Raynaud's syndrome/neuropathy of the 
bilateral lower extremities are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  At the time of a hearing before the undersigned Veterans 
Law Judge in September 2008, and prior to the promulgation of 
a decision in this case, the veteran requested withdrawal of 
the issue of an increased rating for the postoperative 
residuals of Morton's neuroma of the left foot with bilateral 
plantar fasciitis.

2.  The veteran's lumbosacral strain/degenerative disc 
disease of the lumbar spine as likely as not had its origin 
as the result of trauma from multiple parachute jumps during 
the veteran's initial period of active military service.  

3.  The veteran does not currently suffer from Raynaud's 
syndrome of the right upper extremity.

4.  The veteran does not currently suffer from Raynaud's 
syndrome of the left upper extremity.

5.  The veteran currently exhibits visible, palpable varicose 
veins of the right ankle, with no evidence of edema, stasis 
pigmentation, ulceration, or a need for compression hosiery, 
or evidence of tender and/or painful scarring.  

6.  The veteran's service-connected bilateral inguinal hernia 
repairs are at present essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of an increased rating for the 
postoperative residuals of Morton's neuroma of the left foot 
with bilateral plantar fasciitis have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2008).  

2.  The veteran's lumbosacral strain/degenerative disc 
disease of the lumbar spine was incurred during his initial 
period of active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  Raynaud's syndrome of the right upper extremity was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.  Raynaud's syndrome of the left upper extremity was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

5.  The criteria for an initial compensable evaluation for 
varicose veins of the right lower extremity, to include 
postoperative residuals thereof, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104 and Part 4, 
Diagnostic Code (Code) 7120 (2008); 38 C.F.R. § 4.118 and 
Part 4, Codes 7802, 7805 (2008).  

6.  The criteria for an initial compensable evaluation for 
the postoperative residuals of bilateral inguinal hernia 
repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114 and Part 4, Code 7338 (2008); 
38 C.F.R. § 4.118 and Part 4, Codes 7802, 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal-Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In the case at hand, during the course of a hearing before 
the undersigned Veterans Law Judge in September 2008, the 
veteran indicated that he wished to withdraw from 
consideration the issue of entitlement to an increased rating 
for the postoperative residuals of Morton's neuroma of the 
left foot with bilateral plantar fasciitis.  As the veteran 
has withdrawn his appeal as to that issue, there remain no 
allegations of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on that issue, and it is dismissed without 
prejudice.  

II.  Decision

As regards the other issues currently on appeal, the Board 
wishes to make it clear that it has reviewed all the evidence 
in the veteran's claims file, which includes his multiple 
contentions, including those offered during the course of a 
hearing before the undersigned Veterans Law Judge in 
September 2008, as well as service treatment records, and 
both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  

Certain chronic diseases, including Raynaud's disease, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Lumbosacral Strain

The veteran in this case seeks service connection for 
lumbosacral strain/degenerative disc disease of the lumbar 
spine, claimed as the residual of multiple parachute jumps 
during the veteran's initial period of active military 
service.  Service connection is additionally requested for 
Raynaud's syndrome of both upper extremities, essentially on 
the basis that such disability is the result of frostbite 
and/or a lightening strike during the veteran's period or 
periods of active military service.  

At the outset, the Board notes that, in Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of the claim for service connection is the veteran's disease 
or injury, rather than the symptoms of that disease or 
injury.  Moreover, a properly diagnosed disease or injury 
cannot be considered the same factual basis as a distinctly 
diagnosed disease or injury.  As a consequence, for purposes 
of Section 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the aforementioned rating 
decision in February 1972, the RO denied entitlement to 
service connection for lumbosacral sprain.  However, the 
veteran's current claim and accompanying evidence reflects a 
separate and distinct disability, namely, lumbosacral strain 
and/or degenerative disc disease of the lumbar spine.  Under 
the circumstances, the Board is of the opinion that the 
veteran's current claim is, in fact, based on a different 
diagnosis than his previous claim, and, accordingly, must be 
considered on a de novo basis.  See Boggs, supra.

In the present case, service treatment records disclose that, 
in early September 1971, the veteran complained of continuing 
back pain, for which he was prescribed medication, heat, and 
best rest.  However, approximately four days later, it was 
noted that the veteran continued to experience back pain, and 
that muscle relaxants had not reduced that pain.  Four days 
later, the veteran was seen for a complaint that he "still" 
had back pain.  An orthopedic consultation conducted the 
following day resulted in a clinical impression of 
lumbosacral strain, "resolving."  

The Board notes that, at the time of a VA general medical 
examination in February 1972, the veteran gave a history of 
low back pain which had begun in August 1971, while he was 
stationed at Fort Rucker, Alabama.  According to the veteran, 
at that time, he was treated as an outpatient.  However, the 
veteran continued to experience intermittent low back pain 
which was aggravated by lifting and bending, though with no 
sciatic radiation.

On physical examination, motion of the veteran's dorsolumbar 
spine was unrestricted in all directions.  On forward 
bending, the veteran was able to touch his fingertips to the 
floor, and tests of straight leg raising were to 80 degrees 
bilaterally.  The pertinent diagnosis noted was history of 
intermittent lumbosacral strain.  

In March 1989, slightly more than one year following the 
veteran's final discharge from service, he was once again 
seen for a complaint of low back pain.  Moreover, in July 
1989, the veteran was again heard to complain of low back 
pain, with a "possible" herniated nucleus pulposus.  
Significantly, computerized axial tomography of the veteran's 
lower back conducted that same month showed a slightly 
asymmetrical prominence of material of disc density, felt to 
be compatible with a focal bulging or perhaps mild herniation 
of disc material.  

The Board notes that, in correspondence of February 1997, a 
private physician wrote that, in March 1996, the veteran had 
undergone an L4-5 laminectomy and excision of disc for a 
herniated nucleus pulposus.  Moreover, on VA examination for 
compensation purposes in November 2004, the veteran gave a 
history of 30 parachute jumps with a "full equipment pack" 
during his initial period of active service.  The pertinent 
diagnosis noted at the time was of lumbosacral strain and 
degenerative disc disease with a probable herniated nucleus 
pulposus, confirmed by radiographic studies of an 
asymmetrical loss of height of L2-3, L3-4, and L4-5, with no 
evidence of fracture or other bony abnormality.  

The Board observes that, since the time of the aforementioned 
VA examination, the veteran has received continued treatment 
for what has variously been described as a recurrent disc 
herniation.  Moreover, in an addendum to the aforementioned 
VA medical examination dated in February 2005, it was noted 
that, with respect to the veteran's in-service parachute 
jumps, there were "essentially no soft landings" as regards 
impact on the body and vertebral column.  Significantly, 
during the course of a hearing before the undersigned 
Veterans Law Judge in September 2008, a physician 
accompanying the veteran testified that, in his opinion, the 
veteran's low back disability was in large part the result of 
his inservice "heavy equipment jumps."  See Transcript, p. 7.  

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the veteran's current lumbosacral 
strain/degenerative disc disease of the lumbar spine as 
likely as not had its origin as the result of the 
aforementioned parachute jumps during his initial period of 
active military service.  Accordingly, an award of service 
connection for that disability is in order.  

Raynaud's syndrome of the right and left upper extremities

Turning to the issue of service connection for Raynaud's 
syndrome of the right and left upper extremities, the Board 
notes that service medical records are negative for any such 
disability.  While in February 1970, during the veteran's 
initial period of active military service, he was heard to 
complain of "frostbite," it was specifically noted at that 
time that the veteran did not, in fact, have frostbite.  
Moreover, while in October 1970, once again, during the 
veteran's initial period of active service, he was in the 
vicinity of a lightning strike, there is no indication that, 
at that time, the veteran experienced any disability of 
either upper extremity.  

The Board acknowledges that, at the time of a service 
separation examination in January 1988, there was noted the 
presence of paresthesia in the C6 distribution extending to 
the veteran's left distal hand, with accompanying decreased 
pinprick and light touch.  However, service connection is 
already in effect for that particular disability.  Moreover, 
there currently exists no evidence that, at the time of that 
separation examination, the veteran suffered from Raynaud's 
syndrome of either upper extremity.  Significantly, service 
medical examinations conducted in October 1991 and April 1997 
are negative for any evidence whatsoever of Raynaud's 
syndrome.  In point of fact, to date, it is yet to be 
demonstrated that the veteran suffers from that particular 
disability.  Under the circumstances, the veteran's claim for 
service connection for Raynaud's syndrome of the right and 
left upper extremities must be denied.  

B.  Increased Evaluations

Turning to the issues of increased evaluations for service-
connected varicose veins of the right lower extremity and 
bilateral inguinal hernias, the Board notes that, in a rating 
decision of January 2005, service connection and respective 
noncompensable evaluations were granted for the postoperative 
residuals of varicose veins of the right leg, and the 
postoperative residuals of bilateral inguinal hernia repair.  
The veteran voiced his disagreement with the assignment of 
the respective noncompensable evaluations, and the current 
appeal ensued.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Moreover, while the Board must consider the veteran's medical 
history as required by various provisions under 
38 C.F.R. Part 4, including Section 4.2 [see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not 
give past medical reports precedence over current findings.  
Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Varicose veins of the right lower extremity

Regarding the veteran's postoperative residuals of varicose 
veins of the right lower extremity, the Board observes that, 
at the time of a VA medical examination in November 2004, the 
veteran gave a history of two separate operations in 1983.  
Physical examination revealed the presence of five scars, but 
with no evidence of edema.  Further examination revealed the 
presence of extensive venous varicosities along the medial 
aspect of the right ankle, with no evidence of 
hyperpigmentation or skin breakdown, infection, ulceration, 
or inflammation.  Significantly, at the time of examination, 
the right and left dorsalis pedis and posterior tibial pulses 
were readily palpable, with a normal contour and volume.

As of the time of a subsequent VA medical examination in 
April 2008, there was once again noted the presence of 
multiple scars on the veteran's right lower extremity, all of 
which were nontender.  Significantly, when questioned, the 
veteran denied any history of abnormal pigmentation, 
ulceration, infection, inflammation, or "unsensed" injury.  
Nor was there any complaint of edema.  

Physical examination revealed heavy venous varicosities on 
the medial aspect of the veteran's right ankle, though very, 
very few venous varicosities were seen between the veteran's 
right inguinal ligament and his right ankle.  Scarring on the 
veteran's right thigh resulting from his previous surgery was 
described as slightly more pallid than the surrounding skin, 
while other scars distal to those were almost the same color 
as the skin, and extremely difficult to see.  The texture of 
those scars was smooth, and the margins were smooth, with no 
keloid, redness, or increase in local heat.  Nor was there 
any evidence of tenderness, swelling, or drainage around any 
of the aforementioned scars.  Noted at the time of 
examination was minimal adhesion to the underlying tissues, 
though with no elevation or depression.  With the veteran 
standing for a prolonged period of time, there was no 
evidence of any ballooning out of venous varicosities on the 
right leg or thigh.  Moreover, there was no evidence of any 
indentation on palpation.  Under the circumstances, the 
examiner was of the opinion that prolonged standing would not 
result in any significant edema.  Nor was there any evidence 
of breakdown of venous varicosities which were in a 
serpiginous pattern on the medial aspect of the right ankle.  
At the time of examination, the veteran's skin was intact, 
and skin turgor was excellent.  There was no evidence of any 
redness or increase in local heat, nor any evidence of 
swelling, tenderness, discoloration, infection, or 
inflammation.  Significantly, the radial and dorsalis pedis, 
as well as the posterior tibial pulses were readily palpable, 
with a normal contour and volume.  

Pursuant to applicable law and regulation, the noncompensable 
evaluation currently in effect contemplates the presence of 
asymptomatic, palpable or visible varicose veins.  In order 
to warrant an increased, which is to say, 10 percent 
evaluation, there would need to be demonstrated the presence 
of intermittent edema of an extremity, or aching and fatigue 
in a leg following prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  38 C.F.R. § 4.104 and Part 4, Code 7120 
(2008).  A compensable evaluation would, similarly, be 
indicated were there to be evidence of a superficial scar 
which did not cause limited motion, and which covered a 
certain specified area, or a superficial scar which was 
painful on examination, or which caused some limitation of 
function of the part affected.  38 C.F.R. § 4.118 and Part 4, 
Codes 7802, 7804, 7805 (2008).  

Based on the aforementioned, it is clear that the 
noncompensable evaluation currently in effect for the 
veteran's service-connected residuals of varicose veins of 
the right lower extremity is appropriate, and that a 
compensable evaluation is not warranted.  This is 
particularly the case given the fact that, at present, there 
is no evidence of any edema of the veteran's right lower 
extremity, or of a need for compression hosiery.  Nor is 
there any evidence that scarring associated with the 
veteran's service-connected varicose veins is tender and/or 
painful, or productive of any impairment of the body part 
affected.  In point of fact, such scarring is, at present, 
for the most part barely detectable.  Under the 
circumstances, the Board is of the opinion that the veteran's 
claim for a compensable evaluation for service-connected 
varicose veins of the right lower extremity must be denied.

Bilateral inguinal hernia repair

Turning to the issue of an initial compensable evaluation for 
the service-connected postoperative residuals of bilateral 
inguinal hernia repair, the Board notes that, at the time of 
the aforementioned VA medical examination in November 2004, 
the veteran denied any postoperative sequelae, or any 
recurrence of his inguinal hernias.  A physical examination 
conducted at that time showed no evidence of bilateral 
hernias.  Nor was the examiner able to identify any scars 
resulting from the veteran's surgical interventions.  

As of the time of a subsequent VA medical examination in 
April 2008, it was noted that the veteran had experienced a 
residual occasional ache, which resulted in some discomfort 
when performing exercises such as situps.  However, he had 
experienced no recurrence of his inguinal hernias.  Nor was 
there any evidence of specific pain, redness, increase in 
local heat, swelling, tenderness, or drainage of the 
veteran's postoperative scars.  

On physical examination, there were noted presumed scars 
which were described as extremely difficult to see.  
Moreover, there was no evidence of any recurrent hernia.  
According to the examiner, the area presumed to be scarring 
exhibited smooth texture and margins, with no evidence of 
elevation, depression, adhesion, underlying tension, 
retraction, or other abnormalities.  Moreover, it was 
entirely possible that what he (the examiner) was seeing and 
presuming were scars were merely skin creases.  Once again, 
the pertinent diagnosis noted was of bilateral inguinal 
hernia repair, with no evidence of any recurrent hernia.

Pursuant to applicable law and regulation, the noncompensable 
evaluation currently in effect for the veteran's service-
connected bilateral inguinal hernias contemplates the 
presence of an inguinal hernia which is small and/or 
reducible, or without true hernia protrusion.  A compensable, 
which is to say, 10 percent evaluation, would require 
demonstrated evidence of recurrent postoperative inguinal 
hernias, which are readily reducible and well supported by a 
truss or belt.  38 C.F.R. § 4.114 and Part 4, Code 7338 
(2008).  A compensable evaluation would, similarly, be 
indicated were there to be evidence of a superficial scar or 
scars which did not cause limited motion, or a superficial 
scar which was painful on examination, or which caused some 
limitation of function of the body part affected.  
38 C.F.R. § 4.118 and Part 4, Codes 7802, 7804, 7805 (2008).  

Based on the aforementioned, it is clear that the 
noncompensable evaluation currently in effect for the 
veteran's service-connected postoperative residuals of 
bilateral inguinal hernia repair is appropriate, and that an 
increased rating is not warranted.  In point of fact, the 
entire evidence of record is to the effect that the veteran's 
bilateral hernias are, at present, essentially asymptomatic.  
To date, there exists no evidence that the veteran's inguinal 
hernias have recurred.  Nor is there any evidence that the 
veteran suffers from a painful scar or scars as a result of 
the surgical repair of his bilateral inguinal hernias.  Under 
the circumstances, an increased rating for the veteran's 
service-connected residuals of bilateral inguinal hernia 
repair is not warranted.  

III.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in November 2003, August 
2004, January 2006, March 2006, September 2006, and July 
2008.  In those letters, VA informed the veteran that, in 
order to substantiate a claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  The veteran was further advised that, in 
order to substantiate his claims for increased ratings, he 
needed to show that his service-connected disabilities had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed that, on his behalf, VA would make 
reasonable efforts to obtain records which were not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

The appeal as to the issue of an increased rating for the 
postoperative residuals of Morton's neuroma of the left foot 
with bilateral plantar fasciitis is dismissed.  

Service connection for lumbosacral strain/degenerative disc 
disease of the lumbar spine is granted.  

Service connection for Raynaud's syndrome of the right upper 
extremity is denied.  

Service connection for Raynaud's syndrome of the left upper 
extremity is denied.  

An initial compensable evaluation for varicose veins of the 
right lower extremity, to include postoperative residuals 
thereof, is denied.  

An initial compensable evaluation for the postoperative 
residuals of bilateral inguinal hernia repair is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for atrophy of his right lower extremity, 
as well as for Raynaud's syndrome/neuropathy of both legs, to 
include both feet.  In pertinent part, it is contended that 
the veteran's atrophy of the right lower extremity is in some 
way causally related to his (now service-connected) 
lumbosacral strain/degenerative disc disease of the lumbar 
spine.  The veteran further contends that Raynaud's 
syndrome/neuropathy of the bilateral lower extremities is in 
some way the result of frostbite, a lightning strike, or 
multiple parachute jumps during his period or periods of 
active military service.  

In that regard, service medical facility treatment records 
covering the period from July 1989 to 1990 show treatment 
during that time for subjectively reported radiculopathy, as 
well as numbness, pain, and weakness in the right lower 
extremity.  Moreover, in private medical records dated in 
January 2006, there was noted the presence of axonal/sensory 
polyneuropathy of both feet.  To date, it is unclear whether 
the veteran does, in fact, currently suffer from atrophy of 
his right lower extremity.  Similarly unclear is whether such 
radiculopathy and/or polyneuropathy as the veteran currently 
experiences is in any way the result of his now service-
connected low back disability.  

Under the circumstances, and given the ambiguity surrounding 
the etiology of the veteran's claimed atrophy of the right 
lower extremity and/or Raynaud's syndrome/neuropathy of both 
lower extremities, the Board is of the opinion that 
additional development of the evidence would be appropriate 
prior to a final adjudication of the veteran's current 
claims.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions: 

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2008, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the veteran, a notation to that effect 
should be included in the claims folder.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed atrophy of the right lower 
extremity, and Raynaud's 
syndrome/neuropathy of both legs, 
including both feet.  The veteran must be 
given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
specifically comment as to whether the 
veteran currently suffers from chronic, 
clinically-identifiable atrophy of his 
right lower extremity, and/or clinically-
identifiable Raynaud's 
syndrome/neuropathy of one or both legs, 
to include both feet.  Should it be 
determined that the veteran suffers from 
any of the aforementioned disabilities, 
an additional opinion is requested as to 
whether the disability in question as 
likely as not had its origin during the 
veteran's period or periods of active 
military service.  Finally, should it be 
determined that the veteran does, in 
fact, suffer from chronic, clinically-
identifiable atrophy of the right lower 
extremity, but that such disability did 
not have its origin during the veteran's 
period or periods of active military 
service, an opinion is requested as to 
whether that disability as likely as not 
is proximately due to, the result of, or 
aggravated by the veteran's now service-
connected lumbosacral strain/degenerative 
disc disease of the lumbar spine.  All 
such information and opinions, when 
obtained, should be a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  Thereafter, review the veteran's 
claims for service connection for atrophy 
of the right lower extremity and 
Raynaud's syndrome/neuropathy of the 
bilateral lower extremities, to include 
both feet.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in July 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


